DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 appears to have a typo. The claim recites “wherein the carrier is extends from an interior of the housing to the exterior of the housing”.  Perhaps Applicant means “wherein the carrier extends from an interior of the housing to the exterior of the housing”?  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fauci et al. (US 2005/0205773) (hereinafter Fauci).
Regarding claim 1, Fauci teaches a thermal imaging assembly, comprising: 
a thermal sensor (IR camera) (11) having a field of view and optics (lens) (12) (see paragraphs 0009-0011 and 0019 and Figures 1A-1B) (Note: it is understood that the IR camera has a field of view in order to detect the thermal energy emitted by the heat emitter);
an emitting source (heat emitter) (22) to validate the optics (lens) (12) in the field of view (see paragraphs 0020-0024 and Figures 1A-1B);

and a carrier (arm) (29) to move the emitting source (heat emitter) (22) between the emitter storage (docking platform) (16) and the field of view (see paragraphs 0030-0032 and 0034 and Figures 1A-1B).
Regarding claim 2, Fauci further teaches the emitting source (heat emitter) (22) being carried on an arm of the carrier (arm) (29) (see paragraphs 0030 -0032 and 0034 and Figures 1A-1B).
Regarding claim 3, Fauci further teaches the carrier (arm) (29) being pivotally movable (see paragraph 0030 and Figures 1A-1B).
Regarding claim 4, Fauci teaches a housing (housing of IR camera (11); see Figures 1A-1B) including an opening (opening for accommodating lens (12); see Figures 1A-1B), wherein the thermal sensor (IR camera) (11) is housed within the housing (housing of IR camera (11)), wherein the field of view is aligned with the opening (opening for accommodating lens (12)) (Note: it is understood that the IR camera has a field of view aligned with the opening in order to detect the thermal energy emitted by the heat emitter), and wherein the emitting source (heat emitter) (12) is movable along an exterior of the housing to the opening (see paragraphs 0019-0024, 0028 and 0030-0032 and 0034 and Figures 1A-1B).
Regarding claim 6, Fauci further teaches the thermal sensor being a non-contact thermal sensor (IR camera) (11) (see paragraphs 0009-0011 and 0019 and Figures 1A-1B).
Regarding claim 12, Fauci further teaches a method comprising: 
housing a thermal imaging device (IR camera) (11) within a housing (housing of IR camera (11)) (see Figure 1A-1B), 
the thermal imaging device including a sensor (IR camera) (11) having optics (lens) (12) and a field of view (see paragraphs 0009-0011 and 0019 and Figures 1A-1B) (Note: it is understood that the IR camera has a field of view in order to detect the thermal energy emitted by the heat emitter); 
maintaining an emitting source (heat emitter) (22) movably along the housing (housing of IR camera (11)) (see paragraph 0034, 0047 and 0048 and Figures 1A-1B);
 storing an emitting source (heat emitter) (22) at an emitter storage (docking platform) (16) disposed on the housing (housing of IR camera (11)) (see paragraphs 0034 and Figures 1A-1B); 

validating the optics (lens) (12) of the sensor (IR camera) (11) (see paragraphs 0047-009);
and repositioning the emitting source (heat emitter) (22) at the emitter storage (docking platform) (16) (see paragraphs 0034-0038 and 0048 and Figures 1A-1B and 3).
Regarding claim 13, Fauci further teaches actuating the emitting source (heat emitter) (22) includes translating the emitting source (heat emitter) (22) along an exterior plane of the housing  (housing of IR camera (11))between the field of view opening and the emitter storage (docking platform) (16) (see paragraphs 0030-0031, 0034-0038 and 0047 and Figures 1A-1B and 3).
Regarding claim 14, Fauci further teaches: biasing the emitting source (heat emitter) (22) toward the emitter storage (docking platform) (16) (see paragraphs 0030-0031, 0034-0038 and 0048 and Figures 1A-1B and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fauci.
Regarding claim 5, Fauci teaches all the limitations of claim 1.
However, Fauci does not explicitly teach the carrier being thermally insulative.
Although, Fauci does not explicitly teach the carrier being thermally insulative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the carrier with a thermally insulative material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  One would be motivated to provide a thermally insulative carrier to enhance the thermal isolation of the heat emitter and improve thermal efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fauci in view Nguyen (US 8373757) (hereinafter Nguyen).
Regarding claim 7, Fauci teaches all the limitations of claim 4.
However, Fauci does not explicitly each the carrier extending from an interior of the housing to the exterior of the housing, wherein the carrier is movable with one of a solenoid, a motor, or a gear train housed within the housing.
	Although, Fauci does not explicitly teach the carrier extending from an interior of the housing to the exterior of the housing, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention provide the carrier extending from an interior of the housing to the exterior of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to make this combination in order to protect the driving mechanism/hinge of the carrier from harsh environments.
However, Fauci does not explicitly the carrier being movable with one of a solenoid, a motor, or a gear train housed within the housing.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the carries as taught by Fauci to be movable with a motor as taught by Nguyen.  One would be motivated to make this combination in order to automatize the insertion and removal of the emitter from the field of view of the thermal imaging assembly.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fauci in view of Griszbacher et al. (US 2015/0190966) (hereinafter Griszbacher).
Regarding claim 8, Fauci teaches a thermal imaging assembly comprising: 
a thermal imaging device including a sensor (IR camera) (11) having a field of view (see paragraphs 0009-0011 and 0019 and Figures 1A-1B) (Note: it is understood that the IR camera has a field of view in order to detect the thermal energy emitted by the heat emitter);
an emitting source (heat emitter) (22) to validate the sensor (see paragraphs 0002, 0009-0011 and 0020-0024 and Figures 1A-1B);
a housing to house the thermal imaging device (housing of IR camera (11); see Figures 1A-1B),
the housing (housing of IR camera (11); see Figures 1A-1B) including an opening (opening for accommodating lens (12); see Figures 1A-1B) and an emitter storage (docking platform) (16) (see paragraph 0034 and Figures 1A-1B);
  	wherein the opening is aligned with the field of view (Note: it is understood that the IR camera has the opening aligned with the field of view in order to detect the thermal energy emitted by the heat emitter),
the emitter storage (docking platform) (16) to selectively house the emitting source (heat emitter) (22) (see paragraph 0034 and Figures 1A-1B);
and a carrier (arm (29) and sliding bracket (15)) to transition the emitting source (heat emitter) (22) between a protected state and a validating state (see paragraphs 0002, 0009-0011, 0020-0024, 0030-0032 and 0034 and Figures 1A-1B).

Griszbacher teaches the thermal imaging device (sensor (134)/infrared detector) being within the additive manufacturing machine (printer) (100,200) (see paragraph 0034, 0057 and 0058).
It would have been obvious to one with ordinary skill in taught by the art before the effective filing date of the claimed invention to modify the thermal imaging assembly as taught by Fauci to be within an additive manufacturing machine as taught by Griszbacher.  One would be motivated to make this combination on order to monitor a temperature of the build region of the printer and provide improved thermal control of the printer.
Regarding claim 9, Fauci further teaches the carrier (docking platform) (16) translating the emitter (heat emitter) (22) along an exterior plane of the housing (housing of IR camera (11)) between the opening (opening for accommodating lens (12)) and the emitter storage (heat emitter) (22) (see paragraphs 0019-0024, 0028 and 0030-0032 and 0034 and Figures 1A-1B).
Regarding claim 10, Fauci further teaches the carrier (arm (29) and sliding bracket (15)) including a first arm (arm) (29) coupled to the emitter source (heat emitter) (22), and a second arm (sliding bracket) (15) coupled to a drive mechanism (hinge) (13) (see paragraphs 0030-0031 and Figures 1A-1B).
Regarding claim 11, Fauci further teaches the carrier (arm (29) and sliding bracket (15)) rotatably coupled to the housing (housing of IR camera (11)) at a pivot point (see paragraphs 0030-0031 and figures 1A-1B).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 2014/0198217) directed to a shutter for thermal imaging camera.
Dave et al. (US 2017/0266762) directed to additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855